                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF SOUTH CAROLINA

Eric A. Dawson,                     )
                                    ) C/A No. 3:18-3170-MBS
                     Plaintiff,     )
                                    )
       vs.                          )
                                    )    OPINION AND ORDER
Robert Wilkie, Donald L. Omura,     )
                                    )
                     Defendants.    )
____________________________________)

        Plaintiff Eric A. Dawson, proceeding pro se, filed a complaint on November 26, 2018,

seeking judicial review of a decision denying him veterans’ benefits at the William Jennings Bryan

Dorn VA Medical Center (“Dorn Medical Center”) in Columbia, South Carolina. Defendant Robert

Wilkie is Secretary of Veterans Affairs (the “VA”). Defendant Donald L. Omura is Director/CEO

of Dorn Medical Center. In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to United States Magistrate Judge Jacquelyn D. Austin for pretrial handling.

        On January 28, 2019, Plaintiff filed a motion for summary judgment. On March 13, 2019,

Defendants filed a motion to dismiss for lack of subject matter jurisdiction. By order filed March

15, 2019, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), Plaintiff was advised of

the dismissal procedures and the possible consequences if he failed to respond adequately. On

March 18, 2019, Defendants filed a response in opposition to Plaintiff’s motion for summary

judgment. Plaintiff filed a response in opposition to Defendants’ motion to dismiss on May 16,

2019.

        On June 6, 2019, the Magistrate Judge filed a Report and Recommendation in which she

noted that, under the Veterans’ Judicial Review Act (“VJRA”), a veteran dissatisfied with the VA’s
determination regarding benefits may appeal the decision to the Board of Veterans’ Appeals, which

decision may in turn be appealed to the United States Court of Appeals for Veterans Claims, and

ultimately to the Court of Appeals for the Federal Circuit. The Magistrate Judge found that the

VJRA provides the exclusive means for review of Plaintiff’s claims. Accordingly, the Magistrate

Judge recommended that Defendants’ motion to dismiss for lack of subject matter jurisdiction be

granted, and that Plaintiff’s motion for summary judgment be denied as moot. Plaintiff filed no

objections to the Report and Recommendation.

        The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has thoroughly reviewed the record. The court concurs in the Report and

Recommendation and incorporates it herein by reference. Defendants’ motion to dismiss for lack

of subject matter jurisdiction (ECF No. 20) is granted. Plaintiff’s motion for summary judgment




                                                   2
ECF No. 15) is denied as moot.

       IT IS SO ORDERED.


                                 /s/ Margaret B. Seymour
                                 Senior United States District Judge

Columbia, South Carolina

July 12, 2019




                                    3
